DETAILED ACTION

Applicant’s amendments and remarks filed 12/15/20 are acknowledged. Claim 1 has been amended and claims 2 – 20 added. Claims 1 – 20 are pending.

Information Disclosure Statement
The IDS’ filed 10/21/20, 11/9/20, and 12/14/20 have been received and considered by the Examiner. 

Response to Amendments / Arguments
Applicant's arguments regarding the statutory-type double-patenting claim rejections have been fully considered but they are not persuasive and the rejections are maintained at least for the following reasons:
Amended claim 1:
Applicant has (a) replaced the limitation “rows of perturbed waveguides” with “perturbed waveguides”, (b) “and/or” with “or”, and (c) changed two instances “said” with “the”. Applicant asserts that “Claim 1 has been amended and is no longer identical to Claim 1 of U.S. Patent No. 10, 509,170” (p. 5 of the Remarks).
The Examiner notes the following: 
(i)	A core issue determining whether a statutory basis for a double-patenting rejection exists is not a simplistic consideration/comparison as to whether two claims in question In determining whether a statutory basis for a double patenting rejection exists, the question to be asked is: Is the same invention being claimed twice? 35 U.S.C. 101 prevents two patents from issuing on the same invention. "Same invention" means identical subject matter. Miller v.Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). A reliable test for double patenting under 35 U.S.C. 101 is whether a claim in the application could be literally infringed without literally infringing a corresponding claim in the patent. In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970) … claims may be differently worded and still define the same invention” (MPEP 804, Part II.A “Statutory Double Patenting”, emphasis added).
(ii)	While changes (b) and (c) are trivial and do not change the scope of the claim, change (a) requires a more detailed analysis. In the art of optical waveguides and gratings, there is no standard term for a structure that is called “perturbed waveguides” by the instant specification and claims. Importantly, the instant application clearly distinguishes the disclosed perturbed waveguides from discrete scatterers. For example, the instant application refers to the embodiments of a grating coupler in Figs. 6A as “… an alternate shape for discrete scatterer polarization splitting grating couplers, in accordance with an exemplary embodiment of the invention” (para. 0078 of US 2020/0124799 A1, emphasis added). Figures 7, 9A, and 9B clearly distinguish the (centrally disposed) discrete scatterers from the elongated/row-like perturbed waveguides that flank an area with the discrete scatterers on both sides thereof. Most importantly, an elongated/row-like perturbed waveguide formed by overlapping scatterers is the only form/definition of a “perturbed waveguide” that is fully disclosed and supported by the instant disclosure. Hence, the removal of the “rows” does not affect the scope of claim 1 when it is interpreted in light of the specification.
row-like perturbed waveguides, it is not surprising that new claims 5 – 7 and 15 – 17 each recite “rows of perturbed waveguides”.  Thus, not only the scope, but also the exact form of claims 5 – 7 and 15 – 17 of the instant application is identical to that of claims 5 – 7 and 15 – 17 of US Patent No. 10,509,170 respectively. 
(iv)	In light of the foregoing analysis, the double-patenting claim rejections are maintained, as detailed below.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of prior U.S. Patent No. 10,509,170 B2. This is a statutory double patenting rejection, because the claim of the instant application define the same invention and have the same scope, as detailed above in the Section “Response to Amendments/ Arguments”.

Allowable Subject Matter
While claim 1 is not allowable at this time due to the statutory double patenting rejection (as detailed above), claim 1 cannot be rejected based on the prior art of record for record for the same reasons as those provided in the Office Action of 8/14/19 issued on parent application No. 16/227,890. Specifically:
The instant application is deemed to be directed to a non-obvious improvement over a system for communication and a corresponding method, as taught by Gunn et al (US 7,298,945 B2).
Claim 1 cannot be rejected based on the prior art of record for record because the latter, taken alone or in combination, fails to teach expressly, render obvious, and/or provide a motivation for a grating coupler comprising perturbed waveguides that have spatially overlapping (non-discrete) scatterers disposed along, and defining, a continuous portion of each waveguide. On the contrary, Gunn discloses (e.g., Figs. 1 and 9) a grating coupler that comprises only discrete scatterers (106) which would not define a perturbed waveguide that has a continuous/extended portion formed by spatially overlapping (non-discrete) scatterers. Furthermore, Gunn provides neither express teachings nor a motivation for merging the discrete scatterers into overlapping/extended scatterers defining perturbed waveguides.
It is also noted that, just like the Gunn reference, the grating coupler in Figs. 6 and 7 of the Witzens reference (which was cited as relevant art in the parent applications) is also formed by discrete scatterers and therefore would not be applicable. 
Finally, it is noted that the grating coupler in Fig. 9B of the Fattal reference (which was cited as relevant art in the parent applications) has a gradually varying duty cycle in order to perturbation and would not meet the limitation of a perturbed waveguide interpreted in light of the instant specification. 

Conclusion
Applicant's arguments and amendments filed 12/15/20 have been fully considered but they are not persuasive and have failed to place the instant application in condition for allowance.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896